DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 2 June 2022.  Claims 1, 2, 4, 6-16, 30 and 31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues with respect to the amendment to the claims on pages 9-15 of the remarks.
The examiner notes that the amendments to independent claims 1, 15, and 16 are sufficient to obviate the prior rejection of claims 1, 2, 4, 6-16, 30, and 31 under 35 USC 112(b).
Applicant’s arguments with respect to claims 1, 2, 4, 6-16, 30, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 12, 15, 16, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo et al. (US Publication 2012/0062604 A1, hereinafter Lobo) in view of Honda et al. (US Publication 2011/0205248 A1, hereinafter Honda).

	Regarding claim 1, Lobo discloses an electronic device comprising:
	a detector configured to detect a touch on an operation surface and a movement operation associated with the touch on the operation surface (a flexible touch-based scrolling system receives user input comprising a gesture on a touchscreen, at ¶ 0003);
 at least one memory and at least one processor (computing device 105 of Fig. 1, ¶ 0019) which function as:
a display control unit configured to display a specific display item on a display (seen in the display of representations of media files in a library of files, at  ¶ 0001).
a control unit configured to perform control so as to move a display position of the specific display item in a direction corresponding to a movement direction of the movement operation in response to a movement … of a touch position associated with the touch during the movement operation detected by the detector exceeding a threshold (touchscreen gestures are interpreted by the system such that an appropriate amount of scrolling is presented, at ¶ 0028.  The gesture information includes elements such as velocity and direction.  The system utilizes gesture velocity thresholds to determine the rate of scrolling movement, at ¶ 0029.  While Lobo does not explicitly disclose utilizing gesture distance thresholds, Lobo at ¶ 0034 allows for use of “any number of gestures”…”of any size, velocity, or direction, with any number of contact points on the touchscreen”.  The examiner contends that it would have been obvious to substitute gesture size [“movement amount”] for gesture velocity in order to determine a rate of scrolling movement, consistent with the teachings of Lobo.  Lobo further discloses that the “actual amount and direction of the user’s motion that is necessary…for a device to recognize the motion as a particular gesture can vary depending on implementation or user preferences, at ¶ 0033);
wherein the control unit further performs control so that
if the movement operation is performed in a first direction, the display position of the specific display item is moved in a direction corresponding to the first direction in response to the movement … of the touch position exceeding a first threshold (Lobo discloses gesture direction interpretation at ¶ 0032.  Gestures may affect movement in the vertical, horizontal, or diagonal directions depending on implementation and user preferences.  For example, a first horizontal gesture may scroll the screen in a left/right manner.  Varying gesture velocity thresholds are utilized to determine varying scrolling rates, at ¶ 0022-0023);
if the movement operation is performed in a second direction substantially orthogonal to the first direction, the display position of the specific display item is moved in a direction corresponding to the second direction in response to the movement … of the touch position exceeding a second threshold that is smaller than the first threshold (Lobo discloses gesture direction interpretation at ¶ 0032, including horizontal and vertical gestures.  A second gesture may therefore be vertical, and orthogonal to a first horizontal gesture.  Varying gesture velocity thresholds are utilized to determine varying scrolling rates, at ¶ 0022-0023), and
wherein the control unit further performs control (the scrolling tool 120 controls displayed scrolling based on input.  See Fig. 1) so that
in a case where a specific movement … of the touch position in the first direction is detected by the detector during the movement operation, the display position of the specific display item is moved in the direction corresponding to the first direction by a first movement amount (the system determines an amount and direction to scroll a display based on an interpreted gesture, at ¶ 0050); and
in a case where the specific movement … of the touch position in the second direction is detected by the detector during the movement operation, the display position of the specific display item is moved in the direction corresponding to the second direction by a second movement amount that is larger than the first movement amount (the system determines an amount and direction to scroll a display based on an interpreted gesture, at ¶ 0050.  Scrolling may be line-by-line or page-by-page, based on the implementation of the gesture interpretation).
Lobo fails to explicitly disclose the movement operations expressly monitoring movement amounts (distance of movement), and similarly fails to disclose
wherein while the detector detects the touch on the operation surface during the movement operation, the control unit performs control to, when each of one or more finite time periods elapses, determine (1) the movement amount of the touch position, and (2) whether the movement amount exceeds the threshold.  However, the examiner contends that Lobo does monitor the velocity of a touch gesture input, which inherently includes taking into account the distance of a movement divided by an amount of time taken to execute the touch gesture input.
Honda discloses systems and methods for processing touch inputs on a display, similar to Lobo.  Furthermore, Honda discloses wherein the distance of movement of a touch input is calculated at the end of a certain time period, and whether or not the amount of movement is equal to or larger than a threshold amount.  See Honda, ¶ 0104.  If the amount of movement is equal to or larger than the threshold amount, the display screen is scrolled.  See ¶ 0105.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the touch detection and processing of Lobo to include the touch input distance monitoring at the end of a predetermined time period as in Honda.  One would have been motivated to make such a combination for the advantage of properly determining the intent of a user’s input and processing such input accordingly.  See Honda, ¶ 0008.
Further independent claims 15 and 16 recite limitations analogous in scope to those of claim 1, and as a result are rejected under similar rationale.

	Regarding claim 2, Lobo discloses wherein the first direction is a horizontal direction of the electronic device, the second direction is a vertical direction of the electronic device, the direction corresponding to the first direction is a direction that is parallel to the first direction, and the direction corresponding to the second direction is a direction that is parallel to the second direction (Lobo discloses gesture direction interpretation at ¶ 0032, including horizontal and vertical gestures.  A second gesture may therefore be vertical, and orthogonal to a first horizontal gesture).
	
Regarding claim 6, Lobo and Honda disclose wherein while the detector unit detects the touch on the operation surface, the control unit performs control to, for each of a plurality of the finite time periods, determine the movement amount of the touch position associated with the touch during the movement operation, and whether to move the display position of the specific display item based on the determined movement amount and the direction of the movement operation (Lobo discloses the monitoring of the contact point and rate of movement of a gesture, at ¶ 0029, and the scrolling of content in response to a determined gesture.  Honda discloses wherein a movement amount during a predetermined time period for a gesture input is monitored, at ¶ 0104).

Regarding claim 7, Lobo and Honda disclose wherein the movement amount is based on a minimum unit (Lobo correlates the speed of a gesture with a speed of scrolling [i.e., scrolling at a minimum speed], at ¶ 0029.  Honda discloses calculating movement amounts from coordinate information, at ¶ 0009.  The minimum unit used by Honda would be one unit of the coordinate system).

	Regarding claim 9, Lobo discloses wherein the display position of the specific display item position is a position selected from a plurality of positions displayed on the display (the scrolling of objects, as in Lobo, inherently includes moving display items from one position of a display to another position on the display).

	Regarding claim 12, Lobo discloses an image sensor (the mobile device of Lobo may include a camera, at ¶ 0084).

	Regarding claim 30, Lobo and Honda disclose wherein the control unit performs further control so that the display position of the specific display item is moved in the direction corresponding to the movement direction of the movement operation when the movement amount during the finite time period exceeds the threshold, and even if a movement amount from a touch start position exceeds the threshold, if the movement amount within the finite time period does not exceed the threshold, the display position of the specific display item is not moved (Honda discloses determining whether or not a threshold amount of movement has been equaled or exceeded “at a time when a certain time period has elapsed”, at ¶ 0104.  Honda is silent with respect to precisely how the amount of movement is calculated.  The examiner contends that a finite number of options for movement calculation exist.  One of these options includes calculating the distance of the input from the starting point at the moment the time period elapses.  In this instance, it is possible for the touch input to exceed the threshold distance from the touch start position, but not exceed the threshold movement amount at the time such amount is calculated.  As a result, the calculated movement amount would not exceed the threshold and the display item would not be moved).

	Regarding claim 31, Lobo discloses wherein the control unit determines
whether to move the display position of the specific display item in the first direction, the second direction, or both the first direction and the second direction, according to the movement direction of the movement operation (Lobo discloses wherein jump displacement movement occurs in a direction that corresponds to a direction of a gesture, at ¶ 0021).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lobo, in view of Honda, in view of Shiplacoff et al. (US Publication 2013/0346921 A1), hereinafter Shiplacoff.

Regarding claim 4, Lobo and Honda disclose the electronic device as in claim 1.  Lobo and Honda fail to explicitly disclose such wherein the control unit performs control so as to move the display position of the specific display item in the direction corresponding to the movement direction of the movement operation in a case where there is a movement operation involving a movement from a center of an ellipse having a major axis in the first direction and a minor axis in the second direction to outside of the ellipse.
Shiplacoff discloses systems and methods for controlling and electronic device utilizing gesture recognition, similar to Lobo and Honda.  Furthermore, Shiplacoff discloses wherein the control unit includes recognition of a gesture from a center of an ellipse to an area outside of the ellipse (“a…swipe gesture beginning near lock icon 10 and proceeding straight up or down and ending at or beyond the last circle 12f in the series of concentric circles”, at ¶ 0043, “the objects surrounding a lock icon can be an array of dots or other objects arranged as closed shapes other than circles, including, e.g., ellipses, ovals, rectangles, squares, or other polygons”, at ¶ 0044).
Therefore, it would have been obvious to one of ordinary skill at the time of filing to modify the gesture recognition systems and methods of Lobo and Honda to include the elliptic gesture recognition of Shiplacoff.  One would have been motivated to make such a combination for the advantage of allowing design flexibility in a gesture recognition area to accommodate for preferred visual appearance, available space, etc.  See Shiplacoff, ¶ 0039.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lobo, in view of Honda, further in view of Chung (US Publication 2002/0063738 A1).

Regarding claim 8, Lobo and Honda disclose the electronic device of claim 6.  Lobo and Honda fail to explicitly disclose such wherein the movement amount is designated by a user in advance prior to the movement operation.
	Chung discloses systems and methods for navigating computer implemented menus similar to Lobo and Honda.  Furthermore, Chung discloses allowing a user to preset the scrolling rate at which items “are moved or scrolled in the menu”, at ¶ 0045.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gesture-based systems navigation of Lobo and Honda to include the navigation parameter setting of Chung.  One would have been motivated to make such a combination for the advantage of providing an improved method and apparatus for displaying menu items through user customization.  See Chung, ¶ 0008.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, in view of Honda, further in view of Foster (US Publication 2011/0211073 A1).

	Regarding claim 10, Lobo and Honda disclose the electronic device according to claim 9.  Lobo and Honda fail to explicitly disclose such, wherein the plurality of positions selectably displayed on the display are a plurality of positions that can be used for adjusting focus of an image to be captured by an imaging unit.
	Foster discloses an electronic device utilizing gesture recognition similar to Lobo and Honda (see Foster, ¶ 0044).  Foster further discloses utilizing gesture recognition to select a focus adjustment position among a plurality of focus adjustment positions to be captured by the image sensor of a digital camera (a user of the camera may perform a gesture recognizable such that the focus selection of the camera is changed to another desired face or area of focus.  See ¶ 0098).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gesture recognition systems and methods of Lobo to include the manipulation of focus selection in a digital camera as in Foster.  One would have been motivated to make such a combination for the advantage of improving the input interface of an electronic device.  See Foster, ¶ 0042.

	Regarding claim 11, Foster discloses wherein the detector detects the movement operation on an operation member which includes the operation surface, the operation member arranged at a position that is operatable by a thumb of a hand grasping a grip portion for holding the electronic device (see ¶ 0054, 0059 and Figs. 7 and 8, which illustrate a handheld mobile communications device).
	
	Regarding claim 13, Foster discloses the electronic device further comprising a shutter button for performing an instruction to photograph by the image sensor and an operation member which includes the operation surface, wherein the detector detects the movement operation with respect to an operation surface of the operation member, and the operation member is arranged at a position where the movement operation is possible with respect to the operation surface by a thumb of a right hand in a case where the electronic device is held by the right hand in a state where the shutter button is depressible by an index finger of the right hand (the electronic device may be a standalone digital camera, such as that seen in Figs. 5 and 6, and at ¶ 0049.  The display module of the electronic device may be a touchscreen capable of receiving control gestures, at ¶ 0054).
	
	Regarding claim 14, Foster discloses wherein the operation member is an operation member to which a depressing operation that differs from the movement operation is also possible (touchscreens are well-known to receive different types of input, such as swipes, taps, pinches, and presses.  See ¶ 0054.  Foster further discloses that the input may be a depressible thumbwheel/trackball for navigation and selection of menu choices, at ¶ 0061).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145